KOZINSKI, Circuit Judge,
dissenting.
According to the majority, “if anyone prompted the [working groups’] formation it was the district court itself.” Maj. op. at 10. But the district court only ordered the National Marine Fisheries Service (NMFS) to “re-initiate” some form of consultation. Idaho Dep’t v. National Marine Fisheries Serv., 850 F.Supp. 886, 901 (D.Or.1994), remanded by 56 F.3d 1071 (9th Cir.1995). As the court made clear, the method of compliance was left to NMFS: “Although I have encouraged all parties to take on a more conciliatory approach to the overall problem, I left the specific method of compliance with the judgment to the federal defendants.” District Court’s Opinion and Order Denying Motion to Compel, at 9 (D.Or. Aug. 10, 1994). The district court also noted: “As the government points out, it could have met with each individual state and Indian tribe but chose not to for the sake of procedural expediency.” District Court’s Opinion and Order Granting Defendant’s Motion for Summary Judgment, at 18 (D.Or. Dec. 7,1994).
Even if the district court had ordered NMFS to create the working groups, why would it matter? A court cannot relieve an agency of its obligation to comply with statutory commands. For example, courts occasionally order agencies to revise or promulgate regulations, see, e.g., Newman v. Chater, 87 F.3d 358, 362 (9th Cir.1996); this does not give the agencies carte blanche to ignore the Administrative Procedure Act. Similarly, the Federal Advisory Committee Act (FACA) spells out certain procedures an agency must follow when it creates an advisory committee. That the agency does so under court order should make no difference.
The majority loses its way by inquiring into NMFS’s purpose for employing the working groups. Maj. op. at 10-11. Such an inquiry is only apposite when the government is utilizing a group independently established by a private entity, such as the ABA’s Standing Committee on the Judiciary. See Public Citizen v. Department of Justice, 491 U.S. 440, 462-63, 109 S.Ct. 2558, 2570-71, 105 L.Ed.2d 377 (1989). Were the rule otherwise, FACA would burden any and all contacts between the federal government and private groups; a “rule of reason” makes perfect sense. But intent is not a factor where, as here, the federal agency actually creates the committee.
*909Where an agency sets up an advisory committee, the agency has “established” that committee for purposes of FACA. If FACA does not apply in such a case, it never will. I respectfully dissent.